                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

                                                      CIVIL NO. CIVIL 19-1242(WGY)
  D&Z AUCTION RESELLERS, LLC AND
  GUSTAVO A. MORENO PONCE                            COPYRIGHT INFRINGEMENT
  Plaintiffs

  V.

  MEDIA DATA CORPORATION, et als

  Defendants



                              PROPOSED SCHEDULING ORDER

TO THE HONORABLE COURT:

        COME NOW the parties, through their undersigned attorneys and very respectfully present

this proposed Scheduling Order:

        1.     On November 17, 2020, the Honorable Court ordered the parties to present a

proposal for a Scheduling Order.

        2.     The parties met and present the following proposal for a Scheduling Order.

        3.     The parties will exchange Rule 26 initial disclosures no later than December 15,

2020.

        4.     As the Court is aware, at the November 17, 2020 hearing, the Court ordered that

Defendants would have 15 days to submit renewed motions to dismiss the Amended Complaint,

should they choose to do so. In light of the Court’s order, all parties agree that (apart from initial

disclosures) formal discovery should not commence until the Court has adjudicated any renewed

motions to dismiss the Amended Complaint.

        5.     The parties further propose the following deadlines for discovery:
           a. All document discovery and depositions must be completed within 6 months of the

               Court’s disposition of the renewed motions to dismiss.

           b. Any dispositive motions shall be filed within 30 days after the close of discovery.

               Oppositions to dispositive motions shall be filed within 30 days thereafter. Replies

               (if any) shall be filed with 14 days after the filing of any opposition.

           c. An initial pretrial conference shall be held within 60 days of the submission of fully

               briefed dispositive motions, but in no event shall take place later than December

               15, 2021.

   6. If the Court does not agree that discovery should be stayed pending the resolution of the

       renewed motions to dismiss, the parties respectfully request that the dates outlined above

       be calculated from the date the motions to dismiss are filed.

   WHEREFORE: The parties respectfully request that the Honorable Court approved the afore

discussed discovery and dispositive motions schedule.

   I HEREBY CERTIFY that on this same day, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system. This electronic system will send a notification of this

motion to all parties of record.

       In San Juan, Puerto Rico, this 2nd of December, 2020.

 /s John E. Mudd                                            /s John A. Stewart
 John E. Mudd Bar Number: 201102                            John A. Stewart Bar Number: 231804
 LAW OFFICES JOHN E. MUDD                                   Attorney for Plaintiffs
 P. O. BOX 194134                                           PO Box 140357
 SAN JUAN, P.R. 00919                                       Arecibo, PR 00614-0357
 (787) 413-1673                                             Tel/Fax: (787) 878-0403
 E-Mail jemudd@yahoo.com                                    E-mail: stewart_j_esq@msn.com


/s Carla Ferrari Lugo
USDC-PR No. 221804
27 Calle Muñoz Rivera
Aguadilla, PR 00603
+ PO Box 988
Aguadilla, PR 00605-0988
) (787) 891-4255
7 (787) 986-7493
: ferraric@ferrarilawpr.com


s/RICARDO CASTRO VARGAS
USDC/PR NO. 228,314

CASTRO-VARGAS LAW OFFICES
CENTRO INTERNACIONAL DE MERCADEO
TORRE I, SUITE 611
100 CARR.165
GUAYNABO, PR 00968
TEL. (787)705-0605
ricardo@castrovargaslaw.com


__/s/ Joseph Slaughter
Joseph Slaughter (admitted pro hac vice)
BALLARD SPAHR LLP
1675 Broadway, 19th Floor
New York, NY 10019
Direct Dial: (212) 346-8039
Fax: (212) 223-1942
slaughterj@ballardspahr.com


GARCÍA, APONTE & QUIÑONES, LLC
954 Ponce de León Avenue
Miramar Plaza, Suite 702
San Juan, Puerto Rico 00908
Tel. 787-300-2811
Fax. 787-300-2814

s/Héctor J. Quiñones Inserni
Héctor J. Quiñones Inserni
USDC-PR NO. 222614
hq@gaqlaw.com


S/ Ricardo Alfonso García
USDC/PR 216914
PO Box 361669
San Juan, PR 00936
787-467-1369
ralfonsogarcia@gmail.com


s/ José A. Hernández Mayoral
José A. Hernández Mayoral
USDCNO. 205307
206 Tetuán, Suite 702 San Juan, PR 00901
Tel. 787 722-7782/787 607-4867 Fax:
787 722-7786
Email: jahm@mac.com

PARTNERS LEGAL SERVICES, PSC
PMB 767
1353, Ave. Luis Vigoreaux
Guaynabo, PR 00966
Tel: 787-758-3276
Email: erovira@partnerslegalservicespr.com


S/ ERNESTO ROVIRA GANDARA
USDC NO. 223208
